Exhibit 10.13(b)

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


This Amendment No. 1 to Amended and Restated Credit and Security Agreement,
dated as of May 31, 2013 (this “First Amendment”) is by and among Smithfield
Receivables Funding LLC, a Delaware limited liability company (“Borrower”),
Smithfield Foods, Inc., a Virginia corporation (“Smithfield”), as initial
servicer (the “Servicer” together with Borrower, the “Loan Parties” and each, a
“Loan Party”), Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch (“Rabobank”), in its capacity as administrative
agent (the “Administrative Agent” collectively with the Administrative Agent and
Co-Agents, the “Agents”) and in its capacity as letter of credit issuer (the
“Letter of Credit Issuer”), and the Lenders and the Co-Agents from time to time
party to that certain Amended and Restated Credit and Security Agreement. Each
of the Loan Parties, the Agents, the Letter of Credit Issuer, the Lenders and
the Co-Agents may be referred to herein as a “Party” or collectively as the
“Parties.”




PRELIMINARY STATEMENTS


WHEREAS, each of the Parties is a party to that certain Amended and Restated
Credit and Security Agreement dated as of January 31, 2013 among the Loan
Parties, the Agents, the Letter of Credit Issuer, the Lenders and the Co-Agents
(as amended prior to the date hereof, the “Original Agreement”); and


WHEREAS, the Parties desire to amend the Original Agreement in the manner set
forth in this First Amendment and in accordance with Sections 7.1(g) and 14.1(b)
of the Original Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Parties hereby agree as follows:


ARTICLE I
AMENDMENT


Section 1.1    Amendment. With effect from May 1, 2013:


(a)
the last sentence of Section 1.7(a)(i) of the Original Agreement shall be hereby
amended by deleting the reference to “US Originators” therein, and replacing it
with “Originators (other than the Canadian Originator)”; and



(b)
the definition of “Scheduled Termination Date” in Exhibit I to the Original
Agreement shall be hereby amended by deleting the reference to “June 9, 2014”
therein, and replacing it with “May 1, 2016”.



Section 1.2     Effect of Amendment. Except as expressly set forth herein, this
First Amendment shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Original Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.


Section 1.3    References. On and after the effective date of this First
Amendment, each reference in the Original Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” and words of

 

--------------------------------------------------------------------------------




similar import referring to the Original Agreement, and each reference in the
other Transaction Documents to the “Credit and Security Agreement”,
“thereunder”, “thereof” or words of similar import referring to the Original
Agreement, shall mean a reference to the Original Agreement, as amended by and
in accordance with this First Amendment.




ARTICLE II
REPRESENTATIONS


Section 2.1.    Each of the Loan Parties represents and warrants to the Agents
and the Lenders on the date hereof that it has duly authorized, executed and
delivered this First Amendment and that this First Amendment constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).
Section 2.2. Each of the Loan Parties further represents and warrants to the
Agents and the Lenders that, as of the date of this First Amendment: (a) each of
the representations and warranties made by it pursuant to Section 5.1 of the
Original Agreement is true and correct as though made on and as of such date
(except with respect to those representations and warranties that by their
express terms relate solely to an earlier date) and (b) no event has occurred
and is continuing that will constitute a Termination Event or an Unmatured
Termination Event.


ARTICLE III
MISCELLANEOUS


Section 3.1    Definitions; Interpretation. All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the
Original Agreement.


Section 3.2    Headings. The section headings contained in this First Amendment
are for reference purposes only and shall not affect the meaning or
interpretation of this First Amendment.


Section 3.3    Amendment. No provision of this First Amendment may be amended,
modified or supplemented except by the written agreement of all of the
Parties.    


Section 3.4    Counterparts. This First Amendment may be executed in any number
of counterparts and by different Parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same Agreement.


Section 3.5    Transaction Document. This First Amendment shall constitute a
Transaction Document.


Section 3.6    Miscellaneous. Sections 14.5, 14.8, 14.9, 14.10 and 14.11 of the
Original Agreement are incorporated by reference in and shall apply to this
First Amendment as if set out herein in their entirety.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this First Amendment to be duly
executed as of the date first above written.




SMITHFIELD RECEIVABLES FUNDING LLC, AS BORROWER


By: SFFC, Inc., its managing member


By: /s/ Jeffrey A. Porter
Name: Jeffrey A. Porter
Title: President




Address:
3411 Silverside Rd, 103 Baynard Bldg

Wilmington, DE 19810
Attention: Jeffrey Porter
Telecopy No: 302-477-1300 Ext. 103
Facsimile No: 302-477-1332


With a copy to:    
c/o Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430,
Attention: Timothy Dykstra
Telecopy No: 757-365-3070






SMITHFIELD FOODS, INC., AS SERVICER






By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President


Address:
Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070




--------------------------------------------------------------------------------






COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT, AS LETTER OF CREDIT ISSUER AND AS A
COMMITTED LENDER






By: /s/ Christopher Lew
Name: Christopher Lew
Title: Vice President






By: /s/ Dana Hartman
Name: Dana Hartman
Title: Executive Director


Address:
Securitization - Transaction Management
Rabobank International
245 Park Avenue
New York, NY 10167
Phone:        (212) 808-6816
Fax:        (914) 304-9324





--------------------------------------------------------------------------------




NIEUW AMSTERDAM RECEIVABLES CORPORATION,
AS A CONDUIT




By: /s/ Damian Perez
Name: Damian Perez
Title: Vice President


Title:
Address:    Nieuw Amsterdam Receivables Corp.
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attention: JR Angelo
Phone:     (631) 930-7202
Fax:         (212) 302-8767
Email:        jrangelo@gssnyc.com; ddeangelis@gssnyc.com



 